Citation Nr: 1122254	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  00-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a stomach/abdominal disorder.

2.  Entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30, for septoplasty surgery in July 2004.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to February 28, 2006.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.H., a VA congressional liaison


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to September 1976 and from May 1978 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO, by which the RO denied entitlement to the benefits enumerated above.  

Regarding entitlement to TDIU before February 28, 2006, the claim was initially denied in an April 2002 rating decision.  Because the Veteran met the criteria for a 100 percent scheduler evaluation effective February 28, 2006, the issue of entitlement to TDIU became moot as of that date.  In VAOPGCPREC 6-99 (June 7, 1999), the VA General Counsel held that a claim for TDIU may not be considered when a schedular 100 percent rating is already in effect.  See also Acosta v. Principi, 18 Vet. App. 53, 60 (1994) ("A veteran is eligible for a TDIU rating only where the schedular rating is less than total.").

In a July 2007 rating decision, the RO, in pertinent part, denied entitlement to service connection for a stomach/abdominal disorder.

In an October 2008 rating decision, the RO, in pertinent part, denied entitlement to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30, for septoplasty surgery in July 2004.

In June 2003, the Veteran appeared at the RO and offered testimony before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was advised of the foregoing by letter and was afforded the opportunity to schedule another hearing.  In a signed response dated in January 2011 and received by the Board in February 2011, the Veteran indicated that he did not wish to appear at a new hearing and that the case should be decided on the evidence of record.  Of the issues pertinent herein, only entitlement to TDIU was discussed at the June 2003 hearing.  Indeed, the Veteran had not yet filed claims regarding the other two issues on appeal herein.  A transcript of the Veteran's testimony has been associated with his claims file.


FINDINGS OF FACT

1.  A stomach/abdominal disorder is not due to or the result of the Veteran's active duty service.

2.  The July 17, 2004 septoplasty surgery was unrelated to a service-connected disability.  

3.  Before February 28, 2006, service connection was in effect for irritable bowel syndrome (IBS), rated 30 percent disabling; bilateral pes planus, rated 30 percent disabling; sleep apnea, rated 30 percent disabling; chronic prostatitis, rated 20 percent disabling; hemorrhoids, rated 10 percent disabling; left shoulder bursitis, rated 10 percent disabling, left knee chondromalacia, rated 10 percent disabling; right knee instability rated, 10 percent disabling; right knee arthritis, rated 10 percent disabling; and a left wrist condition, rated zero percent disabling.  The combined rating was 90 percent.

4.  The Veteran's service-connected disabilities, in and of themselves, did not render him unable to secure or follow a substantially gainful occupation before February 28, 2006.


CONCLUSIONS OF LAW

1.  A stomach/abdominal disorder was not incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a temporary total convalescent rating based on septoplasty surgery in July 2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R §§ 4.3, 4.30 (2010).

3.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disability have not been met for the period before February 28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2002 and in November 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in the matters on appeal.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess provided in November 2006 and in July 2009.  Any defect as to the timing of this notice was cured because the RO readjudicated the claims in the September 2010 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded a hearing before a Veterans Law Judge in June 2003.  He declined to testify at another one although the Veterans Law Judge before whom he testified is no longer employed by the Board.  The Board stresses that a full transcript of the hearing is of record.  No examination regarding the issue of entitlement to a convalescent rating under 38 C.F.R. § 4.30 for July 2004 surgery was provided.  No examination in necessary because the all facts necessary to adjudicate the claim are of record.  A VA examination regarding the Veteran's claimed stomach/abdominal disorder was provided, and the record contains several medical opinions regarding the Veteran's employability before February 28, 2006.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is in receipt of service connection for IBS.  The question is whether he suffers from a stomach/abdominal disorder other than IBS that is related to service.  

The service treatment records demonstrate that the Veteran presented with complaints of stomach pain on numerous occasions spanning the years of active duty.  Post-service records reflect diagnoses such as gastroesophageal reflux disease (GERD), cholelithiasis, gastritis, etc.  

On VA examination in April 1985, the Veteran complained of pain in the lower bowel.  Lactose intolerance was diagnosed.

On December 1997 VA examination report, the examiner noted a history of spastic colon.  In October 1998, a history of IBS and GERD was noted.

On VA examination in January 2005, the Veteran indicated that symptoms of GERD had been present since "at least the 1970s."  Ultimately, the examiner did not diagnose GERD.  In October 2006, the Veteran sought treatment for reflux, and in December 2006, the Veteran underwent surgical treatment for reflux.  No relevant disability other than IBS was found on October 2007 VA stomach examination.

In January 2010, the Veteran was afforded a VA stomach examination.  In a May 2010 addendum to the initial examination report showing gastritis, the examiner opined that the all of the abdominal symptomatology expressed in the service treatment records was attributable to the service-connected IBS.  The examiner explained that there was no evidence of GERD, gastritis, hiatal hernia, or ulcers in service and that these conditions did not have their onset in service.

Because current gastrointestinal diagnoses, other than IBS, are not attributable to service.  Service connection for a stomach/abdominal disorder separate from IBS is denied.  38 C.F.R. § 3.303.

The Board acknowledges the Veteran's apparent assertions that symptoms of GERD had been present since the 1970's.  The Veteran is competent to provide medical evidence upon which the Board may rely when it regards facts acquired through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not, however, shown to be competent to provide medical evidence that requires professional expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, while his reports of abdominal symptoms since service constitute competent evidence, he is not competent to opine regarding the particular gastrointestinal condition represented by the reported symptomatology.

The 2010 VA physician, who possesses the necessary expertise to opine on medical matters, opined that the in-service symptoms were associated with the service-connected IBS and not with other stomach/abdominal disorders that have been diagnosed since service.  There being no apparent nexus between the Veteran's non-IBS stomach/abdominal disorders and service, service connection for the claimed stomach/abdominal disorder is denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Temporary Total Disability Ratings 

A total disability evaluation will be assigned when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

When VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations.  A reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e).  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.  Additionally, extensions of the temporary total rating are authorized when supported by the record in increments of one, two, or three months beyond the initial three months granted.  38 C.F.R. § 4.30(b)(1).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30, is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  The Court has also held that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden at 430.

In April 2006, the Veteran filed a claim for a temporary total disability rating for a septoplasty performed in July 2004 at Providence St. Vincent Medical Center in Portland.  The Veteran was admitted on July 16, 2004 and discharged on July 17, 2004.  Following the surgery, the Veteran was placed in the intensive care unit for observation.  His postoperative course was uneventful.  On discharge, the Veteran was tolerating a soft diet with excellent pain control.  There was no bleeding.  The Veteran was instructed to follow up with his surgeon in a month's time and to avoid strenuous activity for two weeks.  Also, a soft food diet was prescribed for a fortnight.  

In December 2005, the Veteran's surgeon signed a Return to Work or School form indicating that the Veteran was authorized for convalescent rest for two weeks after septoplasty surgery that took place July 16, 2004.

In a June 2009 rating decision, the RO granted service connection for sinusitis (claimed as sinus and upper respiratory condition to include sinusitis, rhinitis, nasal lesions, deviated septum, and upper airways resistance syndrome) effective April 19, 2006.  

Pursuant to the foregoing, a temporary total disability rating cannot be granted for a variety of reasons.  Initially, the surgery in question took place at a time when service connection for a nasal disability was not in effect.  Temporary total disability ratings under 38 C.F.R. § 4.30 are only available for surgery or other qualifying treatment for service-connected disabilities.  In any event, the Veteran was never incapacitated pursuant to his July 2004 septoplasty, and he did not require convalescence beyond 14 days.  Compensation under 38 C.F.R. § 4.30 requires that the necessary convalescent period be at least one month.  

For the reasons and based detailed above, the Veteran's claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for July 2004 septoplasty surgery is denied.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to the Veteran's age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Schedular basis

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from a common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

As has been discussed in the law and regulations section above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As will become apparent, the Board need not discuss entitlement to TDIU on an extraschedular basis.  

A 90 percent combined disability rating was in effect from December 1, 2000 until February 27, 2006 other than for short periods where a 100 percent rating for convalescence was allowed.  During that time service connection was in effect for IBS, rated 30 percent disabling; bilateral pes planus, rated 30 percent disabling; sleep apnea, rated 30 percent disabling; chronic prostatitis, rated 20 percent disabling; hemorrhoids, rated 10 percent disabling; left shoulder bursitis, rated 10 percent disabling, left knee chondromalacia, rated 10 percent disabling; right knee instability rated, 10 percent disabling; right knee arthritis, rated 10 percent disabling; and a left wrist condition, rated zero percent disabling.  The combined disability rating, again, is 90 percent.  38 C.F.R. § 4.25.  

The Veteran had in excess of a 70 percent combined disability rating and a minimum of a 40 percent rating for a single disability when viewing his orthopedic disabilities in the aggregate, namely, bilateral pes planus rated 30 percent disabling; left shoulder bursitis rated 10 percent disabling, left knee chondromalacia rated 10 percent disabling; right knee instability rated 10 percent disabling; right knee arthritis rated 10 percent disabling; and a left wrist condition rated zero percent disabling.  As such, he met the minimum criteria for a TDIU rating under 38 C.F.R. § 4.16(a) for the period in question.  

The Board, therefore, must determine whether the service-connected disabilities, in and of themselves, rendered the Veteran unable to secure or follow a substantially gainful occupation.  

The record during the relevant period showed that the Veteran had been unemployed for several years and that historically he had worked as a laborer.  His January 2002 TDIU application reflected a work history as a laborer, telemarketer, customer service representative, mailroom clerk, and in picking up recyclables.  His educational achievements included a Bachelor of Science degree and training in alcohol and drug counseling.

In an April 2001 VA genitourinary examination report, the examiner indicated that the Veteran reportedly lost his last job due to urinary frequency.  The diagnosis on examination was chronic prostatitis, of which frequent urination was a symptom.  The examiner indicated that the condition was chronic and not expected to improve.  On April 2001 VA joints examination, the examiner observed reduced range of motion of the knees bilaterally.  There was lateral displacement of the patellae with synovial thickening.  The Veteran indicated that he could no longer run and complained of his knees giving way.  

At his June 2003 hearing, the Veteran testified that his bilateral knee disabilities rendered work impossible due to pain.  He had trouble walking up stairs and on uneven surfaces.  He testified regarding locking of the knees as well as the knees slipping out of place.  

In the January 2005 VA general medical examination report, the examiner indicated that the service-connected IBS would make work as a laborer difficult in situations where there was no access to restroom facilities.  As well, chronic prostatitis would cause difficulty in a laborer position if no ready access to a bathroom was available, as the Veteran had to urinate approximately once an hour.  The Veteran's sleep disorder, according to the examiner, would also negatively affect employment due to resulting hypersomnolance.  In the January 2005 VA orthopedic examination report, the examiner stated that due to his service-connected orthopedic disabilities, the Veteran would not be a candidate for his usual and customary occupation as a laborer and that from an orthopedic standpoint, only sedentary work was possible.

The foregoing evidence reflects that the Veteran's service-connected disabilities, in and of themselves, had not rendered the Veteran unable to secure or follow a substantially gainful occupation during the period in question.  Work as a laborer may have been precluded due to orthopedic, gastrointestinal, and genitourinary disabilities.  The Veteran's work experience, however, has included sedentary occupations wherein the above-mentioned disabilities would not pose a problem.  The Veteran, moreover, had an undergraduate degree.  His employment options, therefore, were not limited to construction work.  The Board observes that hypersomnolance caused by the service-connected sleep apnea would not have precluded sedentary employment because the competent medical evidence indicates only that some difficulties would have arisen as a result of service-connected sleep apnea.  The Board finds, therefore, that the Veteran's service-connected disabilities did not rendered the Veteran unemployable within the meaning of applicable law and regulations before February 28, 2006, and the claim of entitlement to TDIU before February 28, 2006 is denied.  38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  

The Board notes that consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) need not be discussed, as the Veteran met the minimum criteria under 38 C.F.R. § 4.16(a).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a stomach/abdominal disorder is denied.

Entitlement to a temporary total convalescent rating based on septoplasty surgery in July 2004 is denied.

Entitlement to TDIU before February 28, 2006 is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


